


117 HR 4937 IH: Disaster Relief Medicaid Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4937
IN THE HOUSE OF REPRESENTATIVES

August 6, 2021
Mr. Panetta (for himself, Mr. Langevin, and Miss González-Colón) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide Medicaid assistance to individuals and families affected by a disaster or emergency, and for other purposes.


1.Short titleThis Act may be cited as the Disaster Relief Medicaid Act. 2.Medicaid relief for disaster survivorsTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—
(1)in section 1902(a)— (A)in paragraph (86), by striking ; and and inserting a semicolon;
(B)in paragraph (87), by striking the period at the end and inserting ; and; and (C)by inserting after paragraph (87) the following new paragraph:

(88)beginning January 1, 2023, provide for making medical assistance available to relief-eligible survivors of disasters during relief coverage periods in accordance with section 1948.; and (2)by adding at the end the following new section:

1948.Disaster relief Medicaid for survivors of major disasters
(a)In generalNotwithstanding any other provision of this title, a State plan shall provide medical assistance to a relief-eligible survivor of a disaster in accordance with this section. (b)DefinitionsIn this section:
(1)DisasterThe term disaster means a major disaster— (A)that is declared on or after January 1, 2023, by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and
(B)which the President has determined warrants individual and public assistance from the Federal Government under such Act. (2)Direct impact area (A)In generalThe term direct impact area means, with respect to a disaster, the geographic area in which the disaster exists.
(B)Website posting of direct impact areasAs soon as practicable after a disaster is declared (as described in paragraph (1)(A)), the Secretary shall post on the website of the Centers for Medicare & Medicaid Services a list of the areas identified as the direct impact areas of the disaster. (3)Home StateThe term home State means, with respect to a survivor of a disaster, the State in which the survivor was living and was a resident, as determined by the State in which the survivor is applying for medical assistance under this title, during the 7-day period preceding the date on which the disaster is declared (as described in paragraph (1)(A)).
(4)Relief coverage periodThe term relief coverage period means, with respect to a disaster, the period that begins on the date the disaster is declared (as described in paragraph (1)(A)) and ends on the day that is 2 years after such date. (5)Relief-eligible survivor (A)In generalSubject to subparagraph (C), the term relief-eligible survivor means an individual who is a survivor of a disaster whose family income does not exceed the higher of—
(i)133 percent (or, in the case of a survivor who is a pregnant woman, a child, or a recipient of benefits under title II on the basis of a disability, 200 percent) of the poverty line; or (ii)the income eligibility standard that would otherwise apply to the survivor under the State plan of the survivor's home State (or a waiver of such plan).
(B)Disregard of unemployment incomeFor purposes of this section, and notwithstanding section 1902(e)(14)(B), the income of a survivor of a disaster shall not include any amount received during the relief coverage period of the disaster under a law of the United States or a State which is in the nature of unemployment compensation. (C)Limitation to relief coverage period (i)In generalExcept as provided in clauses (ii) and (iii), for purposes of this section, an individual shall not be considered to be a relief-eligible survivor on the basis of the individual's status as a survivor of a disaster after the end of the relief coverage period of the disaster.
(ii)Continuous eligibility for disaster relief coverage for pregnant and postpartum individualsIn the case of an individual who, while pregnant, receives medical assistance as a relief-eligible survivor of a disaster under a State plan (or a waiver of such a plan) in accordance with this section, such individual shall continue to be eligible for medical assistance as a relief-eligible survivor through the end of the month in which the 60-day period (beginning on the last day of the pregnancy) ends, without regard to whether the pregnancy ends before or after the end of the relief coverage period of the disaster.  (iii)Continuous eligibility for individuals with pending applicationsIf an individual who receives medical assistance as a relief-eligible survivor of a disaster under a State plan (or a waiver of such a plan) in accordance with this section has an application pending for medical assistance under the State plan (or waiver) under this title or for child health assistance or pregnancy-related assistance under a State plan under title XXI (or a waiver of such a plan) on the date that the relief coverage period of the disaster ends, such individual shall continue to be eligible for medical assistance as a relief-eligible survivor through the earlier of—
(I)the end of the month in which the 60-day period (beginning on the last day of such relief coverage period) ends; and (II)the date on which the individual's application for medical assistance, child health assistance, or pregnancy-related assistance (as applicable) is approved or denied.
(6)Survivor
(A)In generalThe term survivor means, with respect to a disaster, an individual who is described in subparagraph (B) or (C). (B)Residents and evacuees of direct impact areasAn individual described in this subparagraph is an individual who, on any day during the 7-day period preceding the date on which a disaster is declared (as described in paragraph (1)(A)), has a primary residence in the disaster's direct impact area.
(C)Individuals who lost employmentAn individual described in this subparagraph is an individual— (i)whose worksite, on any day during the 7-day period preceding the date on which a disaster is declared (as so described), was located in the disaster's direct impact area;
(ii)who was employed by an employer that— (I)conducted an active trade or business in such area on any day during such 7-day period; and
(II)was unable to operate such trade or business as a result of the disaster on any day during the disaster's relief coverage period; and (iii)whose employment with such employer was terminated.
(D)Treatment of homeless personsIn the case of an individual who was homeless on any day during the 7-day period preceding the date on which a disaster is declared (as so described), the individual's residency for purposes of subparagraph (B) shall be determined as it would otherwise be determined by the home State of the individual for purposes of this title. (E)Effect of concurrent eligibility for Medicaid or CHIPAn individual's eligibility for medical assistance under a State plan (or waiver of such plan) (or for child health assistance or pregnancy-related assistance under a State plan under title XXI (or a waiver of such a plan)) on a basis other than under this section shall not prevent the individual from being treated as a survivor under this section, and the rights afforded to an individual who is eligible for or enrolled under a State plan (or waiver) under either such title shall not be affected by the individual's receipt of medical assistance as a relief-eligible survivor of a disaster in accordance with this section.
(c)Eligibility
(1)Simplified application
(A)In generalFor purposes of determining eligibility for medical assistance under this section, each State may accept a simplified, streamlined application form (as developed by the Secretary in consultation with the National Association of State Medicaid Directors), which shall— (i)require an applicant for medical assistance in accordance with this section as a survivor of a disaster to—
(I)provide the applicant's mailing address for the duration of the relief coverage period of the disaster; and (II)agree to update the information described in subclause (I) if it changes during such period;
(ii)provide notice of the penalties for making a fraudulent application described in subsection (g); (iii)require the applicant to assign to the State any rights of the applicant (or any other individual who is a relief-eligible survivor and on whose behalf the applicant has the legal authority to execute an assignment of such rights) as described and in accordance with the requirements of section 1912;
(iv)require the applicant to list any health insurance coverage in which the applicant was enrolled immediately prior to submitting the application for medical assistance under this section; and (v)require the applicant to self-attest that the applicant—
(I)is a relief-eligible survivor of the disaster; and (II)if applicable, requires home and community-based services.
(B)No documentation requirement
(i)In generalA State shall not require an applicant for medical assistance as a survivor of a disaster under this section to provide any documentation or other evidence— (I)of the applicant's status as a relief-eligible survivor; and
(II)if applicable, that the applicant requires home and community-based services. (ii)Use of available electronic data sourcesIn making determinations with respect to the status of an applicant for medical assistance as a survivor of a disaster under this section, or such an applicant's need for home and community-based services, a State may use data relating to the applicant that is available to the State from electronic data sources.
(2)Presumptive eligibility for relief-eligible survivors
(A)In generalA State shall provide for making medical assistance available to an individual as a relief-eligible survivor under this section during a presumptive eligibility period. (B)Presumptive eligibility period definedFor purposes of this paragraph—
(i)the term presumptive eligibility period means, with respect to an individual, the period that— (I)begins with the date on which a qualified provider determines, on the basis of preliminary information, that the individual satisfies the criteria for eligibility for medical assistance as a relief-eligible survivor under this section; and
(II)ends with (and includes) the earlier of— (aa)the day on which a determination is made with respect to the eligibility of the individual for medical assistance as a relief-eligible survivor under this section; or
(bb)in the case of an individual who does not file an application by the last day of the month following the month during which the provider makes the determination referred to in item (aa), such last day; and (ii)the term qualified provider has the meaning given such term in section 1920.
(C)Coordination between State agencies and qualified providers
(i)Provision of forms and information to qualified providersThe State agency shall provide qualified providers with— (I)such forms as are necessary for an individual to make application for medical assistance under the State plan as a relief-eligible survivor; and
(II)information on how to assist individuals and their authorized representatives in completing and filing such forms. (ii)Provision of notice of determinations to State agenciesA qualified provider that determines under this subparagraph that an individual is eligible for medical assistance under a State plan as a relief-eligible survivor under this section shall—
(I)notify the State agency of the determination within 5 working days after the date on which determination is made; and (II)inform the individual at the time the determination is made that the individual is required to make application for medical assistance under the State plan by not later than the last day of the month following the month during which the determination is made.
(D)Application requirementAn individual who is determined by a qualified provider to be presumptively eligible as a relief-eligible survivor for medical assistance under a State plan shall make application for medical assistance under such plan by not later than the last day of the month following the month during which the determination is made, which application may be the streamlined application described in paragraph (1). (E)Treatment as medical assistanceNotwithstanding any other provision of this title, items and services that are—
(i)furnished to an individual during a presumptive eligibility period under this paragraph by a provider that is eligible for payments under the State plan; and (ii)included in the care and services covered by the State plan,shall be treated as medical assistance provided to a relief-eligible survivor of a disaster during the relief coverage period of the disaster under this section. 
(3)Continuous eligibility
(A)In generalSubject to subparagraph (B), an individual who is determined by a State to be a relief-eligible survivor of a disaster shall remain eligible for medical assistance under the State plan (or a waiver of such plan) as such a survivor, without the need for any redetermination of eligibility, for the duration of the relief coverage period of the disaster. (B)ExceptionsA State may terminate the eligibility of an individual who is determined by a State to be a relief-eligible survivor of a disaster before the end of the relief coverage period of the disaster if—
(i)the individual (or the individual's authorized representative) requests a voluntary termination of eligibility; (ii)the individual ceases to be a resident of the State;
(iii)the State determines that eligibility was erroneously granted because of State error or fraud, abuse, or perjury attributed to the individual (or the individual's authorized representative); or (iv)the individual dies.
(4)Issuance of disaster relief Medicaid eligibility cardA State shall issue a disaster relief Medicaid eligibility card to each applicant who is determined to be a relief-eligible survivor of a disaster and eligible for medical assistance under this section, which shall be valid for the duration of the relief coverage period of the disaster. (5)Verification of status as a relief-eligible survivor (A)In generalThe State shall make a good faith effort to verify the status of an individual who is enrolled in the State plan (or a waiver of such plan) as a relief-eligible survivor of a disaster in accordance with this section. Such effort shall not delay the determination of the eligibility of the individual for medical assistance under this section, and a State may enroll an individual in the State plan or waiver under this section pending such verification.
(B)Evidence of verificationA State may satisfy the verification requirement under subparagraph (A) with respect to an individual by showing that the State obtained information from the Social Security Administration, the Internal Revenue Service, or, if applicable, the State Medicaid agency of the home State of the individual. (6)Determination by Express Lane agencyAny determination or redetermination of eligibility or verification of status made under this section shall be made by an Express Lane agency (as defined in section 1902(e)(13)(F)).
(d)Scope of coverage
(1)In generalA State providing medical assistance to a relief-eligible survivor of a disaster in accordance with this section shall provide medical assistance that is equal in amount and scope to the medical assistance that would otherwise be made available to such survivor if the survivor were enrolled in the State plan (or waiver of such plan) as an individual described in clause (i) of section 1902(a)(10)(A), except that, in the case of such a survivor whose home State is not the State providing medical assistance to the individual, the State shall also provide medical assistance for any item or service for which medical assistance is available to individuals described in clause (i) of section 1902(a)(10)(A) under the State plan (or waiver) of the survivor's home State. (2)Provider payment rates for home State servicesIn the case of medical assistance provided under this section by a State to a relief-eligible survivor of a disaster whose home State is not the State providing such assistance for an item or service which is not otherwise available under the State plan (or waiver of such plan) but which is available under the State plan (or waiver) of the survivor's home State, the State shall pay the provider of such item or service at the same rate that the home State would pay for the item or service if it were provided under the plan or waiver of the home State (or, if no such payment rate applies under the plan or waiver of the home State, the usual and customary prevailing rate for the item or service for the community in which it is provided).
(3)Retroactive coverage
(A)In generalNotwithstanding section 1905(a), a State shall provide medical assistance for items and services furnished in the State beginning with the first day of the relief coverage period of a disaster to any relief-eligible survivor of the disaster who submits an application for such assistance before the deadline described in subparagraph (B). (B)Application deadlineThe deadline for a relief-eligible survivor of a disaster to submit an application for medical assistance in accordance with this section is the date that is 90 days after the end of the disaster's relief coverage period.
(4)Children born to relief-eligible survivors of a disasterIn the case of a child born to a relief-eligible survivor of a disaster who is provided medical assistance in accordance with this section during the relief coverage period of the disaster, the child shall be treated as having been born to a pregnant woman eligible for medical assistance under the State plan (or waiver of such plan) and shall be eligible for medical assistance under such plan (or waiver) in accordance with section 1902(e)(4). Notwithstanding subsection (f), the Federal medical assistance percentage determined for a State and fiscal year under section 1905(b) shall apply to medical assistance provided during the year to a child under the State plan (or waiver) in accordance with the preceding sentence. (5)Option to provide extended mental health and care coordination benefitsA State may provide, without regard to any restrictions on amount, duration, scope, or comparability, or other restrictions under this title or the State plan or waiver of such plan (other than restrictions applicable to services provided in an institution for mental diseases), medical assistance to relief-eligible survivors of a disaster under this section for extended mental health and care coordination services, which may include the following:
(A)Screening, assessment, and diagnostic services (including specialized assessments for individuals with cognitive impairments). (B)Coverage for a full range of mental health medications at the dosages and frequencies prescribed by health professionals for depression, post-traumatic stress disorder, and other mental disorders.
(C)Treatment of alcohol and substance abuse determined to result from circumstances related to the disaster. (D)Psychotherapy, rehabilitation and other treatments administered by psychiatrists, psychologists, or social workers for conditions exacerbated by, or resulting from, the disaster.
(E)Peer support services related to the disaster. (F)Mobile crisis services to assist with crises related to the disaster.
(G)Inpatient mental health care in a general hospital. (H)Family counseling for families where a member of the immediate family is a survivor of the disaster or a first responder to the disaster or includes an individual who has died as a result of the disaster.
(I)In connection with the provision of health and long-term care services, arranging for, (and when necessary, enrollment in waiver programs or other specialized programs), and coordination related to, primary and specialty medical care, which may include personal care services, durable medical equipment and supplies, assistive technology, and transportation. (6)Option to provide home and community-based services (A)In generalA State may provide medical assistance under this section for home and community-based services to a relief-eligible survivor of a disaster, including any survivor who is an individual described in subparagraph (B), who self-attests that the survivor immediately requires such services, without regard to whether the survivor would require the level of care provided in a hospital, nursing facility, or intermediate care facility for the developmentally disabled.
(B)Individuals describedIndividuals described in this subparagraph are relief-eligible survivors of a disaster who— (i)on any day during the week preceding the date on which the disaster is declared (as described in subsection (b)(1)(A))—
(I)had been receiving home and community-based services in a direct impact area under a waiver under section 1115 or section 1915; (II)had been receiving support services from a primary family caregiver who, as a result of the disaster, is no longer available to provide services; or
(III)had been receiving personal care, home health, or rehabilitative services under a State plan under this title or under a waiver granted under sections 1115 or 1915; or (ii)are disabled (as determined under the State plan).
(C)Waiver of restrictionsWith respect to the provision of home and community-based services under this paragraph, the Secretary— (i)shall waive any limitations on—
(I)the number of individuals who may receive home or community-based services under a waiver described in subparagraph (B)(i)(I); (II)budget neutrality requirements applicable to such waiver; and
(III)populations eligible for services under such waiver; and (ii)may waive any other restriction applicable under such a waiver that would prevent a State from providing home and community-based services in accordance with this paragraph.
(e)State reportsEach State shall submit to the Secretary an annual report that includes— (1)the number of survivors of a disaster who were determined by the State to be relief-eligible survivors of a disaster in the preceding year; and
(2)the number of relief-eligible survivors of a disaster who were determined to be eligible for, and enrolled in, the State plan (or waiver of such plan) or the State child health plan under title XXI (or waiver of such plan) other than under this section. (f)100-Percent Federal matching payments (1)In generalNotwithstanding section 1905(b), the Federal medical assistance percentage shall be equal to 100 percent with respect to amounts expended by a State—
(A)for medical assistance provided in accordance with this section to relief-eligible survivors of a disaster during the relief coverage period of the disaster and, in the case of individuals described in clause (ii) or (iii) of subsection (b)(5)(C), during the applicable periods described in such clauses; and (B)that are directly attributable to administrative activities related to the provision of medical assistance under this section, including costs attributable to obtaining recoveries under subsection (g).
(2)Disregard of limits on payments to territoriesThe limitations on payment under subsections (f) and (g) of section 1108 shall not apply to Federal payments under this title that are based on the Federal medical assistance percentage described in paragraph (1), and such payments shall be disregarded in applying such subsections. (g)Penalty for fraudulent applications (1)Individual liable for costsIf a State, as the result of verification activities conducted by the State or otherwise, determines after a fair hearing that an individual has knowingly made a false attestation in an application for medical assistance as a relief-eligible survivor of a disaster under this section, the State shall, subject to paragraph (2), seek recovery from the individual for the full amount of the cost of medical assistance provided to the individual under this section.
(2)ExceptionThe Secretary shall exempt a State from the requirement to seek recovery from an individual under paragraph (1) if the Secretary determines that it would not be cost-effective for the State to do so. (3)Reimbursement to the Federal GovernmentAmounts expended by a State for medical assistance provided to an individual under this section that are subsequently recovered by the State under this subsection shall be treated as an overpayment under this title to the extent that payments were made to the State for such amounts.
(h)Exemption from error rate penaltiesAll payments attributable to providing medical assistance to relief-eligible survivors of disasters in accordance with this section shall be disregarded for purposes of section 1903(u).. 3.Promoting effective and innovative State responses to increased demand for medical assistance following a disaster (a)Guidance on increasing access to providersNot later than January 1, 2023, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall issue (and update as the Secretary determines necessary) guidance to State Medicaid directors on best practices for—
(1)expediting the approval of providers under a State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or waiver of such plan, after a disaster to meet increased demand for medical assistance under the plan or waiver from relief-eligible survivors (as defined in section 1948(b)(5) of such Act) of disasters; and (2)using out-of-State providers to provide care to relief-eligible survivors of a disaster under the plan or waiver.
(b)Technical assistance and support for innovative State strategies To respond to increased demand for medical assistance following a disaster
(1)In generalThe Secretary shall provide technical assistance and support to States to develop or expand infrastructure, strategies, or innovations (including through State Medicaid demonstration projects) to provide medical assistance under a State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or a waiver of such a plan, to relief-eligible survivors (as defined in section 1948(b)(5) of such Act) of disasters. (2)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall issue a report to Congress detailing a plan of action to carry out the requirements of paragraph (1).
(c)HCBS emergency response corps grant program
(1)In generalThe Secretary shall award grants under this subsection to States for the purpose of establishing or operating HCBS emergency response corps that meet the requirements of paragraph (2) to provide medical assistance for home and community-based services under a State Medicaid plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to relief-eligible survivors (as defined in section 1948(b)(5) of such Act) of disasters. (2)Home and community-based services emergency response corpsAn HCBS emergency response corps meets the requirements of this paragraph if it satisfies the following requirements:
(A)The corps serves a State with a history of hosting individuals who are forced to relocate to the State from another State due to a disaster (as determined by the Secretary). (B)The corps is composed of representatives from each of the following:
(i)Voluntary organizations delivering assistance. (ii)Area agencies on aging (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)).
(iii)The Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). (iv)The State agency responsible for administering the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
(v)State agencies serving older adults and people with disabilities. (vi)Nonprofit service providers.
(vii)Individuals who are enrolled in the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or the Children's Health Insurance Program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.). (viii)Other organizations that address the needs of older adults and people with disabilities.
(C)The corps is led by a representative of a State or nonprofit agency serving older adults or people with disabilities. (D)The corps operates under a plan to meet the acute and long-term services and support needs of relief-eligible survivors (as defined in section 1948(b)(5) of the Social Security Act) of disasters, and is provided with the resources necessary to execute such plan.
(3)Grants
(A)LimitationThe Secretary may award a grant under this subsection to up to 5 States. (B)Term of grantsGrants under this subsection shall be made for a term of 2 years.
(4)AuthorizationThere are authorized to be appropriated to carry out this subsection, $10,000,000 for each of fiscal years 2022 through 2027, to remain available until expended. 4.Targeted Medicaid relief for direct impact areas (a)100-Percent Federal matching payments for medical assistance provided in a direct impact area (1)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
(A)in subsection (b), by striking and (ii) and inserting (ii), and (jj); and (B)by adding at the end the following new subsection:

(jj)100-Percent FMAP for all medical assistance provided in disaster direct impact areasNotwithstanding subsection (b), the Federal medical assistance percentage for a State and fiscal year shall be equal to 100 percent with respect to amounts expended by the State during the year for medical assistance for an individual who, at the time the assistance is provided to the individual, is a resident of a direct impact area of a disaster during the disaster's relief coverage period (as such terms are defined in section 1948).. (2)Exclusion of enhanced payments from territorial capsNotwithstanding any other provision of law, for purposes of section 1108 of the Social Security Act (42 U.S.C. 1308), with respect to any additional amount paid to a territory as a result of the application of section 1905(jj) of the Social Security Act (42 U.S.C. 1396d(jj))—
(A)the limitation on payments to territories under subsections (f) and (g) of such section 1108 shall not apply to such additional amounts; and (B)such additional amounts shall be disregarded in applying such subsections. 
(3)Application to CHIP
(A)In generalSection 2105(c) of the Social Security Act (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new paragraph:  (13)100-percent match for assistance provided in disaster direct impact areasNotwithstanding subsection (b), the enhanced FMAP for a State, with respect to payments under subsection (a) for expenditures under the State plan for child health assistance for targeted low-income children or pregnancy-related assistance for individuals who are targeted low-income women that is provided to such a child or individual who, at the time the assistance is provided, is a resident of a direct impact area of a disaster during the disaster's relief coverage period (as such terms are defined in section 1948) shall be equal to 100 percent..
(B)Adjustment of CHIP allotmentsSection 2104(m) of the Social Security Act (42 U.S.C. 1397dd(m)) is amended—  (i)in paragraph (2)(B), by striking  and (12) and inserting (12), and (13); and
(ii)by adding at the end the following new paragraph:  (13)Adjusting allotments to account for increased Federal payments for assistance provided in disaster direct impact areasIf a State (including the District of Columbia and each commonwealth and territory) receives a payment for a fiscal year under subsection (a) of section 2105 for expenditures that are subject to the enhanced FMAP specified under subsection (c)(13) of such section— 
(A)the amount of the allotment determined for the State under this subsection for such fiscal year shall be increased by the product of— (i)the amount of such expenditures that the State is projected to make for such fiscal year; and
(ii)a percentage equal to 100 percent reduced by a number of percentage points equal to the enhanced FMAP determined for the State and fiscal year under subsection (b) of section 2105; and (B)once actual expenditures for the fiscal year are available, the amount of such allotment, as increased under subparagraph (A), shall be further increased or reduced, as appropriate, on the basis of the difference between— 
(i)the amount of the increase determined under subparagraph (A); and (ii)the product of—
(I)the actual amount of State expenditures that are subject to the enhanced FMAP specified under section 2105(c)(13); and (II)the percentage determined for the State under subparagraph (A)(ii)..
(b)Moratorium on redeterminationsDuring the relief coverage period (as defined in paragraph (4) of section 1948(b) of the Social Security Act, as added by section 2)) of a disaster, a State that contains a direct impact area (as defined in paragraph (2) of such section) of the disaster shall not be required to conduct eligibility redeterminations under the State's plans or waivers of such plans under title XIX or XXI of such Act (42 U.S.C. 1396 et seq., 1397aa) with respect to individuals who reside in such area. 5.Authority to waive requirements during national emergencies with respect to evacuees from an emergency areaSection 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) is amended—
(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (2)by striking An emergency area and inserting the following:

(A)In generalAn emergency area; and (3)by adding at the end the following new subparagraph:

(B)Additional areasAny geographical area in which the Secretary determines there are a significant number of evacuees from an area described in subparagraph (A) shall also be considered to be an emergency area for purposes of this section.. 6.Exclusion of disaster relief coverage period in computing Medicare part B late enrollment periodSection 1839(b) of such Act (42 U.S.C. 1395r(b)) is amended, in the second sentence, by inserting before the period at the end the following: or, in the case of an individual who is a survivor of a disaster (as defined in paragraph (6) of section 1948(b)), any month any part of which is within the relief coverage period (as defined in paragraph (4) of such section) of such disaster.
7.Effective date
(a)In generalSubject to subsection (b), this Act and the amendments made by this Act shall take effect on the date of enactment of this Act. (b)Delay permitted if state legislation requiredIn the case of a State plan approved under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of the failure of the plan to meet such additional requirement before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of the enactment of this section. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.

